 1                                                                              Hon. Richard A. Jones

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
      UNITED STATES OF AMERICA,                          CASE NO. CR19-199 RAJ
 7
                                                         ORDER GRANTING STIPULATED
                                 Plaintiff(s),           MOTION TO CONTINUE TRIAL
 8
                 v.                                      DATE AND PRETRIAL MOTIONS
 9                                                       DEADLINE
     SERGIO SANDOVAL,
10
                                 Defendant(s).
11
            This matter comes before the Court on the parties’ stipulated motion to continue
12
     the trial in this matter, and to set a new pretrial motion cutoff consistent with that new
13
     trial date. Having considered the motion, and all the files and records herein, the Court
14 finds and rules as follows:

15          The facts supporting continuing the trial and excluding the consequent delay are
     set forth in the Stipulated Motion to Continue, incorporated by this reference.
16
            THIS COURT FINDS, pursuant to Title 18, United States Code, Section
17
     3161(h)(7)(B)(i) and (ii) that the charges are serious and carry potential substantial
18 imprisonment penalties, and this case is sufficiently complex, due to the volume of

19 discovery provided and to be provided, to include numerous recordings, that it is

20 unreasonable to expect adequate preparation by the parties for pretrial proceedings or for
     the trial itself by the current trial date, or for the immediate future.
21
            THE COURT THEREFORE FINDS that failure to grant the continuance in this
22
     case would result in a miscarriage of justice, because failing to continue this matter for a
23 considerable period of time would deny counsel for the parties the reasonable time


     ORDER GRANTING STIPULATED MOTION
     TO CONTINUE TRIAL DATE AND PRETRIAL
     MOTIONS DEADLINE - 1
 1 necessary for effective preparation, due to defense counsel’s need for more time to

 2 review the discovery and evidence produced, and still to be produced, and to consider
     possible defenses and motions, taking into account the exercise of due diligence.
 3
            THE COURT FINDS, in light of these factors, that it is unlikely that the parties
 4
     can be reasonably ready to try this matter before June 1, 2020, at the earliest.
 5          THIS COURT FINDS, pursuant to Title 18, United States Code, Section
 6 3161(h)(6) and (7), that this is a reasonable period of delay given the complexity
     of the case, and the volume of discovery produced, and still to be produced, and that
 7
     more time is, in fact, necessary.
 8
            THIS COURT FINDS, therefore, that pursuant to Title 18, United States Code,
 9 Sections 3161(h)(6) and 3161(h)(7), the ends of justice will best be served by a

10 continuance, and that they outweigh the interests of the public and the defendant in a

11 speedy trial.
            THIS COURT FURTHER FINDS that all of the additional time requested
12
     between the filing of this motion and the new trial date of June 1, 2020, is necessary to
13
     provide counsel for the defendant the reasonable time necessary to prepare for trial.
14          NOW, THEREFORE, IT IS HEREBY ORDERED that the parties’ stipulated

15 motion (Dkt. #19) is GRANTED. The trial date is continued from December 23, 2019 to
     June 1, 2020 at 9:00 a.m.
16
            IT IS FURTHER ORDERED that all pretrial motions, including motions in
17
     limine, shall be filed no later than April 23, 2020.
18          IT IS FURTHER ORDERED that the time between the date of this Order to the
19 new trial date of June 1, 2020, is excluded in computing the time within which a trial
     must be held pursuant to Title 18, United States Code, Section 3161, et seq.
20
            DATED this 27th day of November, 2019.
21

22                                                     A
23                                                     The Honorable Richard A. Jones
                                                       United States District Judge
     ORDER GRANTING STIPULATED MOTION
     TO CONTINUE TRIAL DATE AND PRETRIAL
     MOTIONS DEADLINE - 2
